On January 25, 2006, the defendant was sentenced to twenty-eight (28) years in the Montana State Prison, with eighteen (18) years suspended, to run consecutive to the sentence in Cause No. DC-02-72, for violation of the conditions of a deferred sentence, for the offense of Attempt: Sexual Assault, a felony. It was further ordered the defendant complete Phases I & II of the sex offender treatment program before being considered for parole.
On May 4, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Mark McLaverty. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. Defense Counsel, Mark McLaverty, moved to hold the defendant’s application for a sentence review hearing in a pending status to allow him to petition the district court for reconsideration of the sentence.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be held pending notification of the defendant to the Sentence Review Division within sixty (60) days after judgment is made by the sentencing judge, Hon. Jeffrey Langton.
*70DATED this 26th day of May, 2006.
Done in open Court this 4th day of May, 2006.
Chairperson, Hon. John W. Whelan, Member, Hon. Randal I. Spaulding and Member, Hon. Katherine Irigoin.